Citation Nr: 1705503	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  13-11 458 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include mood disorder anxiety and depression.

2.  Entitlement to service connection for a bilateral knee disorder, to include arthritis.

3.  Entitlement to service connection for "low sex drive," to include erectile dysfunction as due to chemical exposure.

4.  Entitlement to service connection for a left eye disorder, to include as due to chemical exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to August 1978. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In April 2015, the Board granted service connection for tinnitus, and denied service connection for bilateral hearing loss and left side facial nerve damage.  At that time, the Board also remanded the remaining four claims for additional development.


FINDINGS OF FACT

1.  The Veteran's acquired psychiatric disorder, to include mood disorder anxiety and depression, was not incurred in service.

2.  The Veteran's bilateral knee disability, to include arthritis, was not incurred in service.

3.  The Veteran's "low sex drive," to include erectile dysfunction as due to chemical exposure, was not incurred in service.

4.  The Veteran's left eye disorder, to include as due to chemical exposure, was not incurred in service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, to include mood disorder, anxiety and depression, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for a bilateral knee disability, to include arthritis, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for service connection for "low sex drive," to include erectile dysfunction as due to chemical exposure, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

4.  The criteria for service connection for a left eye disorder, to include as due to chemical exposure, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I. Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310.

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

II. Analysis

Psychiatric Disorder Claim

The Veteran contends that his psychiatric disorder first began in service when he sought treatment for an inability to sleep and nightmares.

The Veteran received his first VA psychiatric examination in February 2013, where he was given a diagnosis of generalized anxiety disorder.  The Veteran received another VA examination in June 2015, pursuant to the Board's remand, where he was given a diagnosis of unspecified mood disorder.  Therefore, the Veteran at minimum has a present acquired psychiatric condition.

The Veteran points to service treatment records that suggest in-service incurrence of a psychiatric condition.  Specifically, a July 1978 service treatment note for mental health reflects the Veteran had been unable to sleep after returning from leave and had been having nightmares of people getting injured and had been feeling "nervous" and "uptight."  As such, the evidence shows an in-service "event" involving mental health.  Thus, the sole issue is whether there is a causal relationship between the Veteran's present disability and his in-service mental health complaints.

The February 2013 examiner reviewed the Veteran's claims file and also the Veteran's relevant history.  The examiner noted the Veteran's in-service evaluation for being unable to sleep.  However, the examiner opined that this appeared to be a "situational reaction" and noted there was no additional treatment in service.  The examiner went further to state that after examining the Veteran no evidence was acquired suggesting that the Veteran's military experience was the solitary and direct cause of his current emotional distress.  The examiner remarked that documentation in the Veteran's mental health visit while in service noted difficulties with anxiety but did not clarify a clear source or sentinel event contributing to his anxiety.  The examiner then concluded that it was less likely than not that the Veteran's psychiatric disorder was caused by or a result of a specific military experience, but noted the factors contributing to the Veteran's condition were childhood experiences, adult traumatic experiences, and spending much of his life living in a dangerous community.

The June 2015 examiner reviewed the Veteran's claims file and also reviewed and included a description of the Veteran's social, marital, and family history, occupational and educational history, and relevant mental health history.  The examiner opined that the Veteran's psychiatric condition was less likely than not caused by or a result of his military experience.  The rationale provided was that the Veteran's single visit to mental health services while in the Air Force did not identify a clear source or event contributing to the anxiety noted at that time.  The examiner further opined that the Veteran's symptoms were most likely attributable to situational stressors.

The Veteran's statements as to the relationship between his present psychiatric condition and its links to service have essentially been his report of his treatment in service.  See March 2012 Notice of Disagreement (NOD).  

The Board finds that service connection for an acquired psychiatric condition is not warranted in the Veteran's case.  Both VA examiners concluded that the Veteran's present psychiatric condition was less likely than not related to service.  Furthermore, both VA examinations, while noting the Veteran's mental health treatment in service, remarked that this treatment did not note a clear source or event contributing to the anxiety at the time.  While the Board acknowledges that the Veteran believes his present psychiatric disability began during service, the VA examiners considered his in-service mental health treatment, but nonetheless still opined either that the Veteran's present condition was a result of his childhood or adult experiences and living conditions, or situational stressors.  Read another way, the in-service mental health problems did not result in, or continue to, a present psychiatric disorder.  Therefore, the nexus element is not established.

The preponderance of the evidence is thus against a claim for service connection, and the benefit of the doubt is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Therefore, service connection for an acquired psychiatric disorder, to include mood disorder anxiety and depression, is not warranted.

Bilateral Knee Disorder Claim

The Veteran contends that his present knee disabilities are the result of jumping off of aircraft wings and climbing into aircraft hitting his knees on airframes.  See June 2011 Statement in Support of Claim.

The Veteran received a VA examination for his knees in May 2015 pursuant to the Board's remand, where he was diagnosed as having a left knee strain and right knee joint osteoarthritis.  As such, he has a present disability.

The Veteran's occupation in the Air Force was as an aircraft mechanic, and considering his report of hitting his knees climbing into aircraft, the Board finds that the evidence establishes an in-service injury to his knees as consistent with the circumstance of the Veteran's service.  Consequently, the remaining issue is whether the Veteran's knee condition has a relationship to his in-service knee injuries.

The May 2015 VA examiner reviewed the Veteran's claims file and remarked that the Veteran's service treatment records were silent for symptoms, claims, exam findings, duty limitations, or history of joint pains or trick knee.  The examiner further noted that the Veteran recalled his right knee hurting during his Air Force work and that he would sometimes be switched to duty less strenuous during service.  The examiner opined that it was less likely than not the Veteran's diagnosed knee disability was related to in-service events or care.  The rationale was that as noted, the Veteran's service treatment records were "totally devoid" of any mention of knee symptoms, care visits, or x-ray testing or treatment.  The examiner further noted the Veteran's report of being placed in knee braces while in the military, but noted these reports were not consistent with service medical records.  The examiner opined that it was more likely that the Veteran's knee condition were the result of "decades of after-service activities" including a February 2008 fall and the Veteran's years of work in large engine repair, or possible other sports or additional unrecognized injury.  

The Board acknowledges the Veteran's reports of having to be placed in knee braces during service.  See March 2012 NOD.  However, the May 2015 VA examiner also acknowledged this report, but highlighted that the Veteran's service records do not reflect such and implied that such an occurrence would be noted in the records.  

The Board finds that service connection for a bilateral knee disability here is not warranted.  While the Veteran contends his knee disabilities are a result of the trauma he sustained to his knees climbing into aircraft during service, the Board notes he is not competent to provide a probative etiology of his current conditions, as these are complex medical issues given the diagnoses of strain and arthritis several decades after the injuries.  The May 2015 VA examiner highlighted no treatment for the Veteran's knees during service, but also pointed to a fall many years after the Veteran's service, and decades of work repairing engines as the more likely cause of the Veteran's knee arthritis.  This opinion is persuasive because it implies that notations in the service records would be likely in this circumstance and also affirmatively relates the disabilities to post-service intercurrent causes.

Thus, the Board finds the preponderance of the evidence is against the claim of service connection, and the benefit of the doubt doctrine does not apply as the nexus element is not established.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Service connection for a bilateral knee disorder, to include arthritis, is therefore not warranted.


Low Sex Drive Claim

In his June 2011 claim for service connection, the Veteran reported that during service he was exposed to exotic fuels as well as "MEK," "Tri Chlor Ethelyne," and hydraulic fluid and contended that these chemical exposures had affected his "sex drive."  However, in a November 2015 VA examination for his claimed condition provided pursuant to the Board's remand, the examiner elicited that the Veteran's complaint was not of low sex drive or poor libido, but rather of erectile dysfunction.  The Veteran contends this is linked to exposure to organic cleaning solvents and other chemicals during service.

Initially, the November 2015 VA examination provided a diagnosis of erectile dysfunction, satisfying the present disability element of service connection.  Secondly, the Veteran's military occupational specialty was that of aircraft maintenance specialist, so the Board finds that the Veteran had at least some exposure to chemicals used in connection with aircraft at the time.  The sole remaining issue is whether there is a causal relationship present.

The November 2015 examiner related the Veteran reported that while working with aircraft during service, he was never provided with skin or respiratory protections and that after service never involved the same chemical exposures.  The examiner reviewed the Veteran's electronic claims file including service treatment records and VA treatment records beginning in October 2000.  The examiner opined that the Veteran's claim for "low sex drive" was at least as likely as not related to his nonservice-connected psychiatric diagnosis, and possibly due to medications used for its treatment.  The rationale provided by the examiner was that there was no medical evidence of erectile dysfunction developing decades after exposure to "MEK" or similar organic solvents.  The examiner went on to note that there was no other evident medical, toxic fuels exposure, or urologic cause for low libido while highlighting there was no mention of low libido in the Veteran's service treatment records.  Concluding, the examiner noted that Citalopram, and likely other psychiatric medicines used in the past have documented side effect of male erectile dysfunction.

The Board finds that service connection for low sex drive or erectile dysfunction is not warranted as the nexus element is not established.  As noted by the November 2015 examiner, the Veteran had no complaints of erectile dysfunction while in service.  Furthermore, the examiner stated there no medical evidence of erectile dysfunction or low libido developing decades after the chemical exposure the Veteran reports.  Indeed, the examiner pointed to medication taken by the Veteran for his nonservice-connected psychiatric condition as a likely cause of the Veteran's condition.  This opinion is persuasive because the examiner considered the Veteran's theory but did not endorse it as a post-service intercurrent cause was identified.

Service connection on a secondary basis is a potential theory of entitlement.  See 38 C.F.R. § 3.310.  However, this theory presupposes an underlying service-connected disability.  As the Board found that service connection is not warranted for a psychiatric disorder earlier in the decision, the related erectile dysfunction cannot be service connected secondarily.

Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and service connection for low sex drive, to include erectile dysfunction as due to chemical exposure, is not warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Left Eye Claim

The Veteran contends that he has damage to his left eye that may be the result of his nerve damage caused by exposure to "exotic fuels" during service.  See June 2011 Statement in Support of Claim.  

The Veteran received a VA examination for this claimed condition in August 2015 pursuant to the Board's remand.  The Board notes that this examiner did not review the Veteran's claims file, but nonetheless diagnosed the Veteran with pinguecula nasally in both eyes, mild nuclear sclerotic cataracts in both eyes, and lattice degeneration superiorly in the left eye.  Thus, the Veteran has a present disability.  As noted earlier, the circumstances of the Veteran's service support that he was exposed to at least some level of chemicals associated with military aircraft during service.  Consequently, the sole issue is whether there is a causal connection between such chemical exposure and the Veteran's eye conditions.

The August 2015 examiner noted that the Veteran reported chemicals were sprayed into his eyes, and that he irrigated his eyes with water at the time and received no medical treatment and reported no complications from that injury.  The examiner noted that the Veteran had lattice degeneration in his left eye, but opined that it was unrelated to the Veteran's claim of chemical spray in the eyes.  The examiner highlighted that upon examination both corneas were free of any scarring indicative of chemical burns.  The examiner opined that the Veteran had no ocular disorders indicative of past exposure to chemical, and therefore it was less likely than not that a left eye disorder was caused by the claimed in-service chemical exposure.

In response to the August 2015 VA examiner not having reviewed the claims file, another medical opinion was solicited in December 2015.  This examiner reviewed the claims file and VA treatment records.  This examiner opined that he was in agreement with the August 2015 VA examiner.  Based on a complete review of service treatment records and VA treatment records it was less likely than that the any of the Veteran's eye conditions began during or were otherwise related to active service, including exposure to chemicals while working as an aircraft mechanic.  The rationale was that the Veteran entered his military service without history or physical finding of an eye disorder.  The Veteran's service treatment records included no evaluations for complaints of eye problems, and the Veteran left military service without history or physical finding of and eye disorder.  The examiner considered the Veteran's exposure to chemicals in service as credible.  Nonetheless, the examiner noted that the Veteran had no ocular disorders indicative of past exposure to chemicals.  The examiner stated both corneas were clear and show no evidence of scarring associated with chemicals.  Indeed, the examiner opined that the Veteran's eye diagnoses were age-related.  

The Board finds that service connection for a left eye disability is not warranted as the nexus element is not established.  The December 2015 VA examiner competently opined that the Veteran's eye conditions less likely than not began during, or were otherwise related to service.  The examiner had reviewed the claims file, and agreed with the August 2015 examiner.  To the extent the Veteran asserts that his eye condition is related to exposure to chemicals, the December 2015 VA examiner acknowledged this contention but nonetheless stated that the Veteran had no eye conditions related to exposure to chemicals, or scarring associated with chemicals.  The opinions are persuasive because the examiners considered the Veteran's theory and assumed that he had been exposed to chemicals, but they explained that the Veteran does not have an eye disorder indicative of such exposures.  Moreover, a post-service intercurrent cause of age was identified.

Therefore, the preponderance of the evidence is against the claim of service connection and the benefit of the doubt doctrine is inapplicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Consequently, service connection for a left eye disorder, to include as due to chemical exposure, is not warranted.


ORDER

Service connection for an acquired psychiatric disorder, to include mood disorder anxiety and depression, is denied.

Service connection for a bilateral knee disorder, to include arthritis is denied.

Service connection for low sex drive," to include erectile dysfunction as due to chemical exposure, is denied.

Service connection for a left eye disorder, to include as due to chemical exposure, is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


